Citation Nr: 0319945	
Decision Date: 08/12/03    Archive Date: 08/25/03

DOCKET NO.  98-16 125A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for PTSD.  

3.  Entitlement to service connection for a major depressive 
disorder.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant had active service from June 1965 to June 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  
In these determinations, the RO denied the appellant's 
application to reopen a previously denied claim of service 
connection for PTSD, and denied the separate claim of service 
connection for a major depressive disorder.  The appellant 
disagreed and this appeal ensued.  

In March 2003, a hearing was held before the undersigned, who 
is the Acting Veterans Law Judge making this decision and who 
was designated by the Chairman of the Board to conduct that 
hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002).  A 
transcript of the hearing is of record.  

This case has been advanced on the docket because 
administrative error resulted in significant delay in 
docketing the appeal.  See 38 C.F.R. § 20.900(c) (2002).

The claims of entitlement to service connection for PTSD, and 
for a major depressive disorder, will be addressed in the 
Remand section of this decision.  




FINDINGS OF FACT

1.  The RO denied service connection for PTSD on the merits 
in a February 1986 rating decision.  The appellant was 
notified of this decision in February 1986 and did not 
appeal.  

2.  The evidence received since February 1986 is new and 
material.  


CONCLUSIONS OF LAW

1.  The February 1986 rating decision that denied service 
connection for PTSD is final.  38 U.S.C.A. § 7105(b) and (c) 
(West 2002); 38 C.F.R. § 3.160(d) (2002).  

2.  New and material evidence has been received, and the 
claim of service connection for PTSD is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) redefined 
VA's duty to assist and enhanced its duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
51 03A, 5107, 5126 (West 2002).  See 38 C.F.R. §§ 3.102, 
3.156, 3.159, and 3.326 (2002) (regulations implementing the 
VCAA).  

The VCAA prescribed that the amendments to 38 U.S.C. § 5107 
are effective retroactively to claims filed and pending 
before the date of enactment.  38 U.S.C.A. § 5107 note  
(Effective and Applicability Provisions) (West 2002).  The 
United States Court of Appeals for the Federal Circuit has 
ruled that the retroactive effective date provision of the 
Act applies only to the amendments to 38 U.S.C. § 5107.  See 
Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); Dyment 
v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  However, the VA 
regulations promulgated to implement the Act provide for the 
retroactive effect of the regulations, except as specified.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  Claims to reopen 
previously finally-denied claims are the exception.  If a 
claim to reopen was pending on August 29, 2001 (as this claim 
was), the changes made to the regulations pertaining to such 
claims do not apply to it.  Id.  Whereas VA regulations are 
binding on the Board, 38 C.F.R. § 20.101(a) (2002), the Board 
in this decision will apply the regulations implementing the 
VCAA as they pertain to the claim at issue, and the Board 
will apply the previous version of 38 C.F.R. § 3.156 to this 
claim.

The United States Court of Appeals for Veterans Claims 
(Court) in Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
interpreted VA 's obligations under the VCAA, noting that a 
claimant was defined under the Act as "any individual 
applying for, or submitting a claim for, any benefit under 
the laws administered by the Secretary."  38 U.S.C.A. § 
5100.  The Court therefore concluded that a person attempting 
to reopen a previously and finally denied claim is a claimant 
under the VCAA.  Quartuccio, 16 Vet. App. at 187.  Thus, 38 
U.S.C.A. § 5103(a), as amended by the VCAA, applies to those 
claimants who seek to reopen a claim by submitting new and 
material evidence pursuant to 38 U.S.C.A. § 5108.  Id.  The 
provisions of 38 U.S.C.A. § 5103(a) state that upon receipt 
of a complete or substantially complete application, VA must 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to VA that is necessary to substantiate 
the claim.  As part of the notice, VA must notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be obtained by VA.  

The claim here involves a request to reopen a previously 
denied claim, and there is no issue as to whether it is 
substantially complete.  38 U.S.C.A. §5102 (West 2002); 38 
C.F.R. §§ 3.150(a), 3.151(a), 3.159(b)(2) (2002).  The 
appellant originally filed the appropriate form seeking to 
establish entitlement to service connected compensation in 
October 1985.  Accordingly, when he later submitted 
statements seeking to reopen the previously denied service-
connection claim, that informal claim did not require 
submission of another formal application.  See 38 C.F.R. 
§ 3.155(a) (2002).  There is thus no issue as to providing 
the appropriate form or instructions for completing it.  

VA must provide the claimant and the claimant's 
representative, if any, notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claims.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2002).  After the appellant sought 
reopening of the claim in April 1998, the RO informed him by 
a September 1998 letter of a rating decision denying his 
application to reopen.  That letter included a copy of the 
rating decision that listed the evidence considered and the 
analysis employed by the rating specialists.  Upon his 
disagreement, the RO issued a statement of the case in 
October 1999, listing the issue as service connection for 
PTSD (rather than as a claim to reopen that previously denied 
claim), and proceeded to analyze and deny the claim as one of 
direct service connection.  After further evidence was 
received, the RO issued supplemental statements of the case 
in February 2000, June 2000, and May 2002, which listed the 
evidence considered, the legal criteria for evaluating the 
claim, and the analysis of the facts as applied to those 
criteria, thereby again informing the appellant of the 
information and evidence necessary to substantiate the claim.  
At the hearing before the undersigned in March 2003, the 
appellant was informed of the VCAA and of the duties to 
notify and assist the claimant in the development of evidence 
necessary to substantiate the appeal.  There is no indication 
that additional notification of the types of evidence needed 
to substantiate the claim, or of VA's or the appellant's 
responsibilities with respect to the evidence, is required.  
See Quartuccio, 16 Vet. App. at 187.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2002).  Such assistance includes making every reasonable 
effort to obtain relevant records (including private and 
service medical records and those possessed by VA and other 
Federal agencies) that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain.  
38 U.S.C.A. § 5103A(b) and (c) (West 2002); 38 C.F.R. 
§ 3.159(c)(1-3) (2002).  The record includes VA treatment 
records from facilities identified by the appellant, as well 
as records concerning several determinations of the Social 
Security Administration (SSA) and additional service 
personnel records.  The records from SSA include some 
duplicates of the VA treatment records, but also medical 
evidence considered by that agency that was not provided by 
VA.  VA has undertaken all necessary and reasonable efforts 
to assist the appellant in obtaining evidence necessary to 
substantiate the claim for the benefit sought.  

On appellate review, the Board sees no areas in which further 
development may be fruitful.  The requirements of the VCAA 
have been substantially met by the RO.  Additionally, the 
Board's consideration of the VCAA regulations in the first 
instance is not prejudicial to the appellant because the 
provisions of this rule merely implement the VCAA and do not 
provide any rights other than those provided by the VCAA.  

II.  Analysis

A.  Reopening

By a February 25, 1986, letter, the RO notified the appellant 
of a February 1986 rating decision that denied his claim of 
service connection for PTSD.  As the appellant did not file a 
notice of disagreement with that determination within a year 
of the notification, the rating decision became final.  
38 C.F.R. § 3.160(d) (2002).  See 38 C.F.R. § 20.200 (2002) 
(an appeal consists of a timely filed written notice of 
disagreement and, after a statement of the case has been 
furnished, a timely filed substantive appeal); 38 C.F.R. 
§ 20.302(a) (2002) (claimant must file a notice of 
disagreement with a rating decision within one year of notice 
of the decision in order to initiate an appeal).  

The appellant here seeks to reopen this claim, arguing that 
he currently has PTSD linked to his active service.  Final 
decisions of the RO, such as the February 1986 rating 
decision, may not be reopened in the absence of new and 
material evidence.  38 U.S.C.A. §§ 7105(c), 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2002).  If new and material evidence is 
submitted, the claim will be reopened and adjudicated on the 
merits.  38 U.S.C.A. § 5108 (West 2002).  "The Board does 
not have jurisdiction to consider [the previously adjudicated 
claim] unless new and material evidence is presented, and 
before the Board may reopen such a claim, it must so find."  
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  The 
Board is neither required nor permitted to analyze the merits 
of a previously disallowed claim if new and material evidence 
has not been submitted.  Butler v. Brown, 9 Vet. App. 167, 
171 (1996).  No other standard than that articulated in the 
regulation applies to the determination whether evidence is 
new and material.  See Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  

Regulations adopted pursuant to the VCAA changed the 
definition of new and material evidence.  See 38 C.F.R. § 
3.156(a) (2002).  However, the new regulatory definition is 
effective only for claims to reopen received on or after 
August 29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  
This claim to reopen having been received prior to August 29, 
2001, the following regulation defines new and material 
evidence:  

New and material evidence means evidence not 
previously submitted to agency decisionmakers which 
bears directly and substantially upon the specific 
matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to 
fairly decide the merits of the claim.

38 C.F.R. § 3.156(a) (2002)  

The evidence to be reviewed as to the reopening of a claim is 
the evidence submitted since the most recent final denial of 
the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 284 
(1996).  Thus, evidence submitted since the February 1986 
rating decision is of concern for the purpose of reopening 
this claim.  For the purpose of determining whether evidence 
is new and material, its credibility is generally presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

The regulation does not identify the qualities evidence must 
have to be "so significant that it must be considered in 
order to fairly decide the merits of the claim."  38 C.F.R. 
§ 3.156(a) (2002).  At the least, it is reasonable to require 
evidence submitted since February 1986 to "contribute to a 
more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
will not eventually convince the Board to alter its ratings 
decision."  Hodge, 155 F.3d at 1363.  

The evidence before VA when the RO rendered the February 1986 
rating decision included the appellant's service medical 
records, which were silent as to any psychiatric disorder or 
symptoms.  Service personnel records available at the time 
showed he served in the Navy as an enlisted fireman aboard 
USS Procyon (AF-61), a refrigeration supply ship, and 
received the Vietnam Service Medal and the Vietnam Campaign 
Medal.  VA hospital records in October 1985 revealed 
diagnoses of alcohol dependence and rehabilitation, without 
reference to other psychiatric disorders or conditions.  The 
RO denied the claim as there was no diagnosis of PTSD.  

After February 1986, the record includes receipt of two 
documents referring to a diagnosis of PTSD.  In an April 1997 
report of private psychiatric evaluation, Victor M. Fermo, 
Jr., M.D., reported diagnoses of chronic PTSD, as well as 
another psychiatric disorder.  In a December 1999 private 
psychological report, J. Walter Bordages, Ph.D., diagnosed 
rule out chronic PTSD, as well as other psychiatric 
disorders.  

To be material, new evidence must bear directly and 
substantially on the merits of each essential element that 
was a basis for the prior denial.  Because the appellant 
seeks service connection for PTSD, material evidence would be 
significant evidence that bears substantially and directly on 
the current existence of PTSD.  

The evidence received subsequent to February 1986 is presumed 
credible for the purposes of reopening the claim unless it is 
inherently false or untrue, or it is beyond the competence of 
the person making the assertion.  Duran v. Brown, 7 Vet. App. 
216, 220 (1995); Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  See also Robinette v. Brown, 8 Vet. App. 69, 75-76 
(1995).  The reports authored by Drs. Bordages and Fermo are 
new, in the sense that they were not before agency 
decisionmakers in 1986, and are material, as they provide 
medical support for the conclusion that the appellant has 
PTSD.  The lack of such a diagnosis was the basis for the 
previous denial.  Accordingly, the Board finds that the 
evidence received subsequent to February 1986 is new and 
material and serves to reopen the claim for service 
connection for a psychiatric disorder.  38 U.S.C.A. §§ 5108 
and 7105 (West 2002); 38 C.F.R. § 3.156(a) (2001).  


ORDER

New and material evidence has been submitted to reopen the 
veteran's claim of entitlement to service connection for 
PTSD, and the claim is granted to that extent only.


REMAND

With respect to the claim of service connection for major 
depression, the record shows current diagnoses of that 
disorder, which the appellant contends is related to his 
active service.  The record includes VA treatment records and 
examinations discussing the current status of this depressive 
disorder, but does not contain medical evidence discussing 
the likelihood of an etiologic link between the current 
depressive disorder and active service.  Assistance provided 
a claimant must include a medical examination or opinion when 
such an examination or opinion is necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2002).  

In addition, as indicated above the Board has determined that 
the veteran's claim of entitlement to service connection for 
PTSD has been reopened.  It is now incumbent upon the RO, as 
the agency of original jurisdiction, to review all evidence 
pertinent to that claim, to include that evidence of record 
at the date that any earlier decisions were rendered.  

The case is REMANDED for the following development:

1.  Schedule the appellant for a VA 
psychiatric examination to determine the 
etiology of his current major depressive 
disorder.  The claims file and a copy of 
this decision/remand must be made 
available to the examiner for review 
before the examination.  Ask the examiner 
to opine - based on a complete review of 
the claims file, examination of the 
appellant, and reference to the 
examiner's medical expertise - whether it 
is at least as likely as not that the 
current major depressive disorder is 
etiologically linked to the appellant's 
active service from June 1965 to June 
1968.  The rationale for the opinion 
should be recorded in a written report 
associated with the claims file.  

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
complete record with regard to both 
claims on appeal.  If any benefit sought 
on appeal remains denied, the appellant 
and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board for 
further consideration, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to any final 
outcome warranted.  However, the appellant has the right to 
submit additional evidence and argument on the matter herein 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The veteran need take no action until he is so informed.  The 
purposes of this REMAND are to obtain additional evidence and 
to address due process matters.  No inference as to the 
ultimate disposition of these claims should be made.



	                     
______________________________________________
	M. S. SIEGEL
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 


